 SOUTHLINE SYSTEMSERVICES449SouthlineSystemServices,Inc.,andSouthlineWallace,Inc.'andRetail,Wholesale and Depart-ment Store Union,AFL-CIO. Case 16-CA-4307July 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSfiled thereto by Southline Systems Services, Inc. andSouthlineWallace, Inc.,' herein called the Respondent.2The issues raised by the pleadings relate to whetherRespondent violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. Briefs have been filedby the General Counsel and the Respondent which havebeen duly considered .3Upon the entire record made in this proceeding,including my observation of the witnesses who testified onthe stand, I hereby make the following:On March 9, 1972, Trial Examiner Max Rosenbergissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and Respondent filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,2 and conclusions3 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.iThe complaint was amended at the hearing to delete C WallaceIndustries, Inc , as a Respondent Party herein8The General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is theBoard's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convincesus that theresolutionswereincorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd188 F 2d 362 (C.A 3) We have carefully examined the record andfind no basis for reversing his findings.3We agree, for the reasons set forth by the TrialExaminer in hisDecision, that Respondent is not a successor of U S.I F. Tower Corpora-tionTriangle Maintenance Corporation,194 NLRB No 85TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: This case was triedbefore me in Dallas, Texas, on August 10 and 11, 1971, onan amended complaint filed by the General Counsel of theNational Labor Relations Board and an amended answeriAt the hearing, the parties amended their respective pleadings to deletereference to C. Wallace Industries, Inc., as a party Respondent herein.2The complaint, which issued on June 25, 1971, is based upon chargesfiledand served on Southline Wallace, Inc. on March 24, 1971, andamended charges filed and served on Southlme System Services, Inc, CWallace Industries, Inc, and Southline Wallace,Inc, on June 18, 1971FINDINGS OF FACT AND CONCLUSIONS1.BUSINESS OF THE EMPLOYERSouthline System Services, Inc., herein called Southline,is a Texas corporation with its principal office and place ofbusiness inDallas,where it is engaged in performingmaintenance work on heating and cooling systems andperforming janitorial services for offices and relatedbuildings. Southline Wallace, Inc., herein called Wallace, isa Texas corporation with its principal office and place ofbusiness in Dallas, where it installs, repairs, maintains, andservicesplumbing,heating,cooling,ventilating,andsewage systems. During the annual period material to thisproceeding, Southline andWallace, which constitute asingle, integrated enterprise, received goods and materialsvalued in excess of $50,000 which were transported to theirplaces of business in Texas directly from States of theUnited States other than the State of Texas. The complaintalleges, the answer admits, and I find that said companiesconstitute a single employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Retail, Wholesale andDepartment Store Union, AFL-CIO, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) of the Act on or about February 17, 1971,4 bythreatening its employees with discharge because theyjoined the Union and selected it as their collective-bargaining agent. The complaint further charges thatRespondent offended the provisions of Section 8(a)(3) byrefusing to reemploy Herman Baxley, Elizabeth GayGibson,Gene Denton, W. D. Evans, Benzel Fullwood,Armond Wallace Greenbon, W. A. Loche, Jr., Richard L.Mervin, Robert L. Potts, Leland Stanford, and Betty J.Wright on March 25 because they joined the Union,engaged in other protected, concerted activities, and chosethe Union as their exclusive bargaining agent. Finally, the3By postheanngletter,Respondentmoved thatI reopen therecord forthe purposeof receivingResp Exh. 6 whichcounselinadvertentlyomittedintroducing into evidence at the trial Objecting only to its relevancy, theGeneral Counsel does not opposethe receipt of the exhibitAccordingly, itis hereby madea part of therecord.4Unless otherwiseindicated,all dates herein fall in 1971198NLRB No. 71 450DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint asserts that Respondent ran afoul of Section8(a)(5) of the statute when, on and after March 24, itrefused to recognize and bargain with the Union as theexclusive representative of its employees. Respondent, foritspart,denies the commission of any unfair laborpractices.It is undisputed and I find that, prior to 1967, an entityknown as Ling Temco Vought owned, operated, andmaintained an office building in downtown Dallas, Texas,known as the LTV Tower. Pursuant to a Board-conductedelection in 1966, the United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW)received a certification from the Board as the collective-bargaining representative of all service and maintenanceemployees, who were employed by Ling Temco Vought,excluding guards, watchmen, and supervisors as defined inthe Act. In 1967, the unit employees, by a private poll,voted to transfer their allegiance to the Union. In the sameyear,U.S.I.F. Tower Corporation, herein called U.S.I.F.,purchased the building and assumed the obligation ofrecognizing and bargaining with the Union regarding theservice and maintenance personnel. During a 4-year span,U.S.I.F. and the Union negotiated three labor contractscovering those employees, the last of which was scheduledto expire on March 24.In early January, Respondent was invited by U.S.I.F. tosubmit a bid, along with other companies, with a view totaking over the total mechanical operations at the LTVTower.5 On January 25, Respondent entered its bid. Thefollowing day, while the Union and U.S.I.F. were bargain-ing over a new agreement, Respondent announced to theUnion that it was planning to subcontract the maintenancework. By letter dated February 15, V. Scott Kneese, theattorney for U.S.I.F., informed James Q. Stewart, theUnion's International representative, that:At the January 26, 1971 meeting, the company advisedyou of a contemplated subcontracting of the workpresently being done by bargaining unit employees. Wediscussed that the company had not reached a decisionas to whether to have a contractor take over suchfunctions or whether to continue such functions itself.However, the company had received bids from severalcontractors and we advised you that it appeared itwould be more economical to have a contractorperform such work. The company opened this matterforbargaining and the union requested that thecompany advise it of its decision as soon as possibleand that the parties would be spinning their wheels tonegotiate until a decision was reached. It was agreed toschedule another meeting as soon as a decision couldbe reached.At our meeting held February 10, 1971, you wereadvised that while the company had determined that itwould be best to use a contractor to perform thebargaining unit work, the actual contractor had notbeen selected. On behalf of the union, you requestedthat as soon as the company reached a decision as towhich contractor would be awarded the work, that weadvise you so that you might contact the new employer.In this regard, on behalf of our client, U.S.I.F. TowerCorporation, we hereby notify you that the decision hasbeen reached to utilize the services of SouthlineWallace, Inc., 2224 Summer, P. O. Box 5386, Dallas,Texas 75222. SouthlineWallace, Inc.'s telephonenumber is 742-7693 and should you desire to contactsuch company, the appropriate person would be Mr. B.K. Hoyle, General Manager.Again we emphasize the company's willingness tobargain concerning all facets of this contractingsituation and should you desire further information orwish to discuss the matter further with us, please do nothesitate to advise the undersigned.Upon receiving this intelligence, Stewart contactedHoyle to schedule a meeting to discuss recognition of theUnion and contract negotiations with Respondent after theexisting agreement with U.S.I.F. expired on March 24. Thismeeting was conducted on February 26. At the outset ofthe session, Stewart requested that Respondent recognizethe Union as the exclusive agent of the unit employees andnegotiatea labor contract covering their terms andconditons of employment. According to the testimony ofStewart,Hoyle replied that "he did not have a signedcontract [with U.S.I.F.] as of that time, but he expected toget one in the next few days. And that the purpose ofcontracting out the work was to get rid of the Union, andthat he could not accomplish that if he bargained with theUnion. And that he did not intend to recognize the Unionor employ any of the people that were working at that timein the LTV Tower bargaining unit." Hoyle then recountedthat "he had assumed a contract in Houston a few yearsback where he kept one Union man, a plumber in that unit,and that fellow had succeeded in organizing the rest ofthem, and it took him a year to bust the Union out, and hedustdidn'twant to go through that again." Stewartexhorted Hoyle "to consider all of these employees foremployment with Southline Wallace, and pointed out thatthey had been there in most cases a number of years, hadconsiderable seniority and they were skilled people." Hoylereplied that "he had employees that he had beeninterviewing and hired to run that building when heassumed the contract. That he would take over at midnightonMarch 24th, and he would have his own crew."In his testimony, Hoyle confirmed that Stewart request-ed recognition and bargaining rights at the February 26session, that Stewart insisted Respondent employ all ofU.S.I.F.'s maintenance personnel, and that Hoyle declinedrecognition and refused to hire the Union's members onthe ground that Respondent already had hired a cadre ofemployees to perform the work. When questioned as towhether any mention was made during this conversationabout a firm in Houston where it took him a year to ridhimself of a union, Hoyle replied that"I guessI shouldhave kept my mouth shut at that point, it is brought outnow, but I did say this, that before I came with ourcompany now that I had heard of a company in Houstonwho had employed one union plumber and within a yearthey were full of union. And it took them quite a while toget that all straightened out." Hoyle testified withoutAs indicated above,Respondent is engagedexclusively in providingmaintenance subcontracts with building operators in the Dallas area.smaintenance services for commercial building operators It has several SOUTHLINE SYSTEM SERVICES451contradiction and I find that the labor organization in factbecame ensconsed as the collective representative of thatcompany's maintenance complement and that Respondentsubsequently purchased that corporate entity. When askedspecificallywhether he used the words "it took a year tobust the union out," Hoyle answered, "I did not say that. Imay have said it took a year to do this, that, or the other,but I specifically-I have been thinking about that thismorning-did not use those words." Finally, when queriedas to whether he stated that the sole purpose forsubcontracting was to eliminate the Union,Hoyle respond-ed, "Again, I did not take notes. I cannot recall my exactwords, but to the best of my kniowledge I did not sayexactly those, that it was designed to get the union out ofthe building, no."Iam hard-pressed to fathom how the General Counselcan seriouslymaintain that Hoyle's utterances at theFebruary 26meeting evinced an illegal attitude ofdiscrimination against the employees in the maintenanceunit or threatened them with loss of job security becausethey embraced the Union as their bargaining agent. Withrespect to Stewart's accusation that Hoyle stated that thepurpose of the portented subcontract was designed to ridU.S.I.F. of the Union, I would note that the GeneralCounsel has not charged that company with any violationof the Act in its subcontracting negotiations with Respon-dent, nor has Respondent been charged with entering intothose negotiations with U.S.I.F. in order to remove theUnion as the collective agent of the unit employees.Moreover, with regard to Hoyle's comments about theemployer in Houston,it isundisputed and I find that thelabor organization there involved succeeded as the bar-gaining agent of the employees and, so far as appears onthis record, Respondent purchased that business and haslawfully dealt with that union. In sum, I find that, at the.February 26 meeting, Hoyle informed Stewart that theformer declined to recognize and bargain with the Unionon the grounds that Respondent had not yet received acontract award from U.S.I.F., that the Union did not thenrepresentany of Respondent's employees, and thatRespondent had already procured its own work comple-ment to manthejob.Continuing the narrative, onMarch 3, Stewart dis-patched a letter to Attorney Kneese which recited that"Since receiving your letter dated February 15, 1971, theUnion has met with Mr. B. K. Hoyle, General Manager ofSouthlineWallace,Inc. Hoyle advises us that at this timehe does not have a contract to operate the U.S.I.F. TowerCorporation,Dallas,Texas.The Union is thereforerequestingthat you meet with us on Friday, March 12,1971 at 2:00 p.m.to resume our negotiations."So far asappears on this record, this meeting apparently was neverconvened. Thereafter, onMarch 23, Stewart wrote toHoyle to report that the Union had been informed thatRespondentwas scheduled to assume a maintenancecontract at the LTV Tower effective March 25. In thisletter,Stewart stated that"The Union isthereforerequestingthat you bargain with [the Union as] thecertified bargaining representative for the employees whoperform thiswork.We are requesting a bargaining sessionto be held Friday, March 26, 1971 at 10:00 a.m. at FederalMediation and Conciliation Service. . . .Please advisethe Union if the date,time and place is agreeable to you."Without awaiting a reply, on March 24 the Union filed theoriginal charge in this proceeding.On the same day,AttorneyKneese sent a letter to Stewart summarizing theresults of the negotiations between U.S.I.F. and the Unionregarding the termination of the collective agreement onMarch 24.These proposals,towhich Stewart agreed,provided that,as a result of their terminationby U.S.I.F.,that company would pay the unit employees accumulatedsick leave,vacation benefits,and severance pay.At the stroke of midnight on March 24, all of theindividuals employed by U.S.I.F. were paid off andterminated.On the morning of March 25, the Unionestablished a picket line in front of the LTV Tower withsignsprotesting thatRespondent was "unfair" to theUnion.On March 26,Hoyle for the first time contacted hiscounsel, Attorney W. Randolph Elliott. Elliott advised hisclient that the latter could not legally recognize or bargainwith the Union because that labor organization did notrepresent any of Respondent's employees. Hoyle relayedthis advice to Stewart,who retorted"we would settle it atthe courthouse."Thiscomment impelled Hoyle to againcommunicate with Elliott and a meeting was set for laterthat day. During the meeting, Stewart announced to Hoyleand Elliott that the Union would terminate the strike andorder all striking members to report for employment withRespondent. Hoyle replied that Respondent would consid-er the individuals for employment,but cautioned that hecould not foretell how many openings existed. Hoyleadded that, in the event that he could not immediatelyabsorb all the strikers, the remainder would be placed on apreferential hiring list.In consequence of this colloquy,Stewart mailed a letter toHoyleon March 31 announcingthat the Union had decided to abandon the strike,effectiveimmediately,and that it had instructed all strikers to reportfor work with Respondent on April 1. The letter closedwith the request that all striking employees be reinstated,reemployed,and/or considered for employment to theirformer or substantially equivalent positions. On the sameday, Attorney Elliott wrote to Stewart that:Southline is willing to consider for employment eachand every oneof the subject individuals who makesapplication for employment at Southline's offices ... .Southline will consider these individuals on the basis oftheir qualifications and previous experience and theother standard criteria which it applies to prospectiveemployees.At present,there are a limited number of openings fornew employees.Therefore, even if all of the subjectindividualsareotherwise qualified and willing toaccept employment,itmay not be possible forSouthline to offer all of them an immediate position.These individuals will be considered for employmenton the same basis as' all other applicants,and theapplication of any individual who does not secure animmediate position will be retained on Southline'swaiting list and said individuals will be offeredemployment when additional positions become availa-ble.Commencingon April1, the Respondent undertook to 452DECISIONSOF NATIONALLABOR RELATIONS BOARDinterview the applicants for employment. At most, fourwere thereafter employed at the LTV Tower, others wereplaced on a preferential hiring list, and still others declinedto seek work with Respondent.The General Counsel views this case as "one of classicsuccessorship" and contends that, since the "employingindustry" remained the same under Respondent'saegis,and since other traditional "successorship" features wereevident,Respondentwas under a statutory duty torecognize and bargain with the Union over the terms andconditions of employment for the unit personnel employedby U.S.I.F. He further argues that, because Respondent, asa successor to U.S.I.F., did not retain the latter'smaintenance complement, it thereby discriminated inregard to the hire and tenure of employment of thoseemployees inasmuch as its failure to retain them wasprompted solely by their adherence to the Union. Finally,he asserts that Respondent illegally threatened the then-existing maintenance unit by Hoyle's statements to Stewarton February 26.In my opinion, the facts here presented draw a portraitentirely different from that of the usual successorship case.InSouthland Manufacturing Corp.,6the'Board noted that,in making a determination as to whether a "new employer"isactually a "successor," consideration must be given towhether or not "there has been a continuity of the corpusand operation of the business as an enterprise `in theemploying industry' as disclosed,"inter alia,"by someessential elements of a substantial continuity in the workforceThe facts, as heretofore found, fail toestablishone of the most significantelements in asuccessorship; namely, a substantial continuity in the workforce. Respondent engages exclusively in providing main-tenance services for commercial building operators and hasseveral maintenance subcontracts to perform such servicesin the Dallas area. It is undisputed that, as early asFebruary 26 when Hoyle met with Stewart, approximatelyamonth before Respondent undertook the subcontract,Hoyle told Stewart that the former "had employees that hehad been interviewing and hired to run that building whenhe assumed the contract. That he would take over atmidnight on March 24th, and he would have his owncrew."When Respondent took over the maintenanceoperations on the evening of March 24,not a singleemployee utilized had been an employee of U.S.I.F. I haveheretofore found that, during their conversation onFebruary 26, Hoyle did not inform Stewart that thecontemplated subcontract was designed to remove theUnion from the representation picture and that Hoyle didnot state that he had been instrumental in defeatinganother labor organization in Houston in light of theuncontroverted evidence that Respondent bought out theHouston enterprise and continued to deal with that union.Following the subcontract on April 1, Respondent inter-viewed the former employees of U.S.I.F. and, at best, hiredfour of them for work at the LTV Tower. So far as appearson this record, the employment of these four individualsdidnot afford the Union a majoritystatusamongRespondent's work complement at the building.In short,Iam convinced and conclude that Respondentwas not a successor of U.S.I.F. when it undertook thesubcontract on March 24 and that U.S.I.F.'s employees didnot become the employees of Respondent on that date. Itherefore conclude that Respondent did not violate Section8(a)(5) of the Act by refusing to recognize and bargain withtheUnion on and after March 24. I also conclude thatRespondent did not offend the provisions of Section8(a)(3) by refusing to employ Baxley, Gibson, Denton,Evans, Fullwood, Greenbon, Loche, Jr., Mervin, Potts,Stanford, or Wright on that date. Finally, I conclude andfind that Respondent did not violate Section 8(a)(1) byHoyle'sstatementsto Stewart on February 26. I shalltherefore recommend that the complaint be dismissed in itsentirety.RECOMMENDED ORDERIT IS HEREBY RECOMMENDED that the complaint herein be,and it hereby is, dismissed in its entirety.6 186 NLRB No I1 1 , TXD sec. III, A